I concur with Judge CULLEN. As in the case of railroad cars, the company which uses them owes the duty to its servants of proper inspection as to their safety, whether such cars are its own or come to it from another line and company, so it seems to me that this telephone company, which uses the poles of another company, owes to its servants the like duty. The case of Flood
v. Western Union Telegraph Co. (131 N.Y. 603) has but little resemblance to this case. There the workman subjected the defective crossarm of the telegraph pole to an excessive strain without looking, as he had full opportunity to do, to see whether it could bear it. The opinion of the court convicts him of gross carelessness. Here the workman had no opportunity to make inspection or means to do it with. The pole was part of the master's business plant, and, however acquired, it was the master's so far *Page 217 
as the relations between master and servant were affected by it. An elevator or railway car or other property wholly controlled by others is no part of the master's plant when his use of it is simply that of a customer or occasional repairer, and thus unlike this.